                    IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS


In Re:                              )
                                    )
CAH ACQUISITION COMPANY # 5, LLC,   )                              Case Number 19-10359
d/b/a HILLSBORO COMMUNITY HOSPITAL, )                              Chapter 11
                                    )
                Debtor.             )



        CHAPTER 11 TRUSTEE’S OBJECTION TO HEALTH USA, INC.’S,
    PROOF OF CLAIM (CLAIM NO. 9) WITH NOTICE OF RESPONSE DEADLINE


         COMES NOW Chapter 11 Trustee Brent King (the “Trustee”), and for his Objection to

Health USA, Inc.’s, Proof of Claim (Claim No. 9), states as follows:

         1.    On March 13, 2019 (the “Filing Date”), the Debtor, by and through Cohesive

Healthcare Management + Consulting, LLC (“Cohesive”), under its authority as the state court-

appointed Receiver, commenced a voluntary case (the “Bankruptcy Case”) under Chapter 11 of

the United States Code (the “Bankruptcy Code”) in this Court.

         2.    On March 26, 2019, the Court entered its Order Appointing Trustee, appointing

Mr. King as that Chapter 11 Trustee. Mr. King continues to serve as the Chapter 11 Trustee.

         3.    On April 22, 2019, Health USA, Inc. (“Health USA”), filed its Proof of Claim

(Claim No. 9) in the above-referenced case (the “Proof of Claim”).

         4.    Attached to the Proof of Claim is a single-page itemization of charges. However,

Health USA did not attach any contract or other supporting documents to the Proof of Claim.

The itemization of charges lists a billing address of 11816 Inwood Road, #3032, Dallas, Texas

75244. Upon information and belief, 11816 Inwood Road is not the principal address for Health

USA, but instead is a mailbox at PostNet, which is a company that offers virtual mailbox

services.

                Case 19-10359      Doc# 126      Filed 06/12/19      Page 1 of 31
       5.      Upon information and belief, Jorge Perez, on behalf of EmpowerHMS and

Hillsboro Community Hospital, entered into an Agreement for Professional Services with Health

USA dated October 17, 2017 (the “Professional Services Agreement”).            A copy of the

Professional Services Agreement, as provided to the Trustee by counsel for Health USA, is

attached hereto, incorporated herein, and identified as Exhibit 1. Upon information and belief,

Exhibit 1 is not a complete copy of the Professional Services Agreement.

       6.      According to the Professional Services Agreement, Health USA is a Wyoming

limited liability company that came into existence on November 2, 2017.           The original

“principal” address for Health USA as registered with the Wyoming Secretary of State was 99

Wall Street, Suite 300, C/O VN Consultants, New York, New York 10005. Upon information

and belief, that address is a virtual office. The Wyoming Secretary of State lists the current

“principal” address for Health USA as 539 W. Commerce Street, #678, Dallas, Texas 75208.

       7.      Upon information and belief, Jorge Perez, on behalf of the Debtor as “an entity

within the Empower HMS System” entered into a Service Agreement dated October 20, 2017

(the “Services Agreement”). The Services Agreement includes an address for Health USA of

151 Bethany Drive, Manhattan, Kansas 66503. A copy of the Services Agreement is attached

hereto, incorporated herein, and identified as Exhibit 2.

       8.       On October 20, 2017, Health USA did not exist according to the records filed by

Health USA with the Wyoming Secretary of State.

       9.      Additionally, the Trustee has been unable to determine whether Health USA was

ever authorized to do business in Kansas. The Kansas Secretary of State does not reflect that

Health USA ever filed the necessary registration forms or paid the associated fees in order to

lawfully conduct business in Kansas.

       10.     Health USA warranted and represented in the Services Agreement that it had all

                                                 2
                Case 19-10359       Doc# 126      Filed 06/12/19   Page 2 of 31
requisite authority to perform under the Agreement, and further agreed that this representation

and warranty constituted a “condition precedent to Service Provider [Health USA] and Hospital

and its managed affiliates’s [sic] obligations under this Agreement. . . .” Services Agreement, ¶

2.4, page 3-1 (Doc. 91-2, p. 1) (emphasis added).

       11.     Upon information and belief, EmpowerHMS and Empower HSM System are one

and the same and hereinafter are referred to as “Empower.” Empower is part of the Perez

Ownership Group, as that term is defined in the Trustee’s Notice of Perez Motion to Transfer

Venue to Eastern District of North Carolina (Doc. 48, ¶ 19, p. 5).

       12.     Empower operated out of an office located at 1700 Swift, Kansas City, Missouri,

until it lost its lease on or about February 1, 2019.

       13.     The billing invoices attached to Health USA’s Objection to the Trustee’s Motion

to Reject Contracts (Doc. 91-3, p 1-14) lists the address for Health USA as 1700 Swift, Kansas

City, Missouri (the same address as Empower). Also, some of the invoices reference a website

(www.ciaheart.com), which is no longer a valid website address. Health USA has not provided

any information as to payments received from the Debtor or any payments, transfers, or other

transactions involving Empower or any other member of the Perez Ownership Group.

       14.     Upon information and belief, Empower is the subject of an ongoing Department

of Justice investigation and also a Department of Labor investigation.

       15.     Under the Professional Services Agreement, Empower guaranteed all payments

due under the Agreement. Upon information and belief, Empower transferred hundreds of

thousands of dollars from the Debtor’s bank accounts prior to the Filing Date. Empower has

failed to provide an accounting of the Debtor’s funds that were transferred out of Debtor’s pre-

petition bank accounts.

       16.     Upon information and belief, one of the incorporators of Health USA, Dr. Amit

                                                   3
                Case 19-10359         Doc# 126      Filed 06/12/19   Page 3 of 31
Kumar, is a business associate of Jorge Perez. Dr. Amit Kumar is also listed as an employee of

another CAH Acquisition Hospital (I-70 Hospital in Missouri).

        17.   The provision cited above in paragraph 10 further indicates that Health USA and

Perez entered into the Services Agreement as a part of an agreement with Empower (i.e the

reference to “managed affiliates’s [sic]”).      Upon information and belief, the ongoing

investigation of Empower by the Department of Justice involves allegations of fraudulent billing

schemes. Since some of the Debtor’s electronically stored information was stolen by Empower

and/or other members of the Perez Ownership Group, the Trustee has been unable to determine

the full extent or nature of the agreements entered into by Empower and/or the Perez Ownership

Group that involved the Debtor and third parties including, but not limited to, Health USA, CIA

Heart Institute, and Dr. Kumar.

        18.   The Services Agreement provides that “No waiver or amendment of this

agreement shall be binding unless made in writing signed by all parties.” Service Agreement, ¶

9, p. 3-7.

        19.   Under the terms of the Services Agreement, Health USA was to provide the

service of physicians and mid-level practitioners to the Debtor. Upon information and belief,

Health USA did not provide the services of mid-level practitioners to the Debtor in 2018 and

2019. Upon information and belief, Health USA’s agent, Susan McClintock, was placed on the

Debtor’s payroll in 2018 and continued on the Debtor’s payroll until March 2019.

        20.   Despite the fact that Ms. McClintock was a mid-level practitioner and her services

were to be provided by Health USA under the Services Agreement, Ms. McClintock received

payments from the Debtor as an “employee” equating to a $175,000 annual salary. Upon

information and belief, at all times Ms. McClintock was receiving payments from the Debtor,

she worked under the exclusive supervision and control of Health USA (including authorization

                                               4
               Case 19-10359       Doc# 126     Filed 06/12/19    Page 4 of 31
for vacation, sick leave, or time off).

        21.       Health USA’s failure to provide mid-level practitioners constitutes a breach of its

duties and obligations under the terms of the Services Agreement. Pursuant to the terms of the

Services Agreement, Health USA is not entitled to compensation if it is in breach of the Services

Agreement. Services Agreement, ¶ 3, p. 3-2.

        22.       Upon information and belief, the arrangement for Ms. McClintock to receive

payment from the Debtor was made between Health USA and a member of the Perez Ownership

Group. Upon information and belief, no writing signed by the Debtor and Health USA has been

produced or identified in regard to the arrangement for Ms. McClintock to receive payments

from the Debtor for services Health USA was obligated to provide under the Services

Agreement.

        23.       The payments made to Ms. McClintock to and for the benefit of Health USA and

Ms. McClintock far exceed the reasonably equivalent value of the services and were in violation

of the terms and conditions of the Services Agreement.

        24.       Upon information and belief, since Ms. McClintock received payment from the

Debtor as an “employee” despite the fact that she was under the supervision and control of

Health USA, the Debtor incurred other and additional fees, costs, and expenses beyond the

payments made directly to Ms. McClintock (i.e. the Debtor’s share of withholding taxes; the

value of vacation, sick leave, or other time off as authorized solely by Health USA). Upon

information and belief, since Jorge Perez and others employed by or associated with Empower

stole the Debtor’s business records after Cohesive’s appointment as Receiver, the Trustee has not

yet been able to determine the full amount of the costs and expenses incurred by the Debtor

related to this arrangement. Therefore, the Trustee reserves his right to supplement and amend

this Objection.

                                                   5
                  Case 19-10359       Doc# 126      Filed 06/12/19     Page 5 of 31
         25.   Upon information and belief, the total revenue received by the Debtor for all

services provided by Ms. McClintock from October 2017 until March 2019 was only

$30,493.75.

         26.   The Trustee holds claims against Health USA and Ms. McClintock under 11

U.S.C. § 547 and/or § 548 to recover the full amount of the value of the funds paid, transfers

made, or other benefits given by the Debtor to Ms. McClintock and/or Health USA under the

arrangement apparently reached between Health USA and a member of the Perez Ownership

Group.

         27.   Despite the fact that Ms. McClintock was paid as an “employee” of the Debtor,

Health USA continued to claim her services as being attributable to Health USA. In Health

USA’s Objection to the Trustee’s Motion to Reject the Contracts (Doc. 91), Health USA alleges

the “revenue” generated by the work of the two doctors (Dr. Nadig and Dr. Kumar) and the mid-

level practitioner (Ms. McClintock) as being between $1.6 – 2.0 million. In a footnote, counsel

explains that the figures are “estimates based on the billing codes for work performed.”

Objection at p. 2 (Doc. 91).

         28.   The actual revenue received by the Hospital for services performed by Dr. Nadig,

Dr. Kumar, and Ms. McClintock from October 2017 to March 2018 was less than $90,000.

         29.   Upon information and belief, Health USA arrived at the alleged “revenue” figures

used in its Objection by allegedly reviewing records regarding services provided by the doctors

and Ms. McClintock for just two months in 2018 (February and September), then extrapolating

the hypothetical “revenue” for the other ten months. There is no validity in this methodology,

particularly in light of the fact that the Debtor has at all times operated as a critical access

hospital for purposes of Medicare and Medicaid reimbursement. As a critical access hospital, the

actual payments the Debtor receives are based on a fee and reimbursement schedule unique to

                                               6
                Case 19-10359      Doc# 126     Filed 06/12/19    Page 6 of 31
the Debtor based on the Debtor’s annual Cost Report.

         30.   Upon information and belief, Health USA continues to labor under the

misconception that Medicare and Medicaid reimbursement rates for a critical access hospital are

published rates applicable to all critical access hospitals (or perhaps to all hospitals). Health

USA’s presumption is entirely inconsistent with the fact that a critical access hospital receives

revenue from CMS based on a cost-reimbursement system as determined by the costs of the

Debtor’s facility.

         31.   Moreover, a significant amount of the alleged “revenue” generated by Health

USA and cited in the Objection to the Motion to Reject the Contract was for hospital facility

charges, which is not be attributable to Health USA.

         32.   Under the terms of the Services Agreement, Health USA is not entitled to

compensation from the Debtor as the requisite conditions precedent to the Agreement were not

met as set out above.

         33.   Under the terms of the Services Agreement, Health USA breached its duties to the

Debtor and is not entitled to compensation under the terms of the Services Agreement as set forth

above.

         34.   In light of the Debtor’s § 547 and § 548 claims, Health USA’s Proof of Claim

shall be disallowed until Health USA repays the Estate the full amount of the Estate’s recovery

under § 547 and/or § 548 pursuant to 11 U.S.C. § 502(d).

         35.   Health USA also asserts in its Proof of Claim that it holds a priority claim under

11 U.S.C. § 507(a)(2). However, the Proof of Claim form directs that administrative claims are

to be filed in accordance with 11 U.S.C. § 503, and are not to be included in the proof of claim.

         36.     Additionally, Health USA is not entitled to an administrative claim in this case,

as it has not provided services to the Debtor since the Filing Date. The single-page attachment to

                                                7
                Case 19-10359       Doc# 126     Filed 06/12/19      Page 7 of 31
the Proof of Claim reflects only pre-petition services by Health USA, so the Proof of Claim itself

does not support allowance of an administrative expense claim.

       37.       Upon information and belief, any request for compensation by Health USA for

any alleged services since the Filing Date would not constitute an actual, reasonable, or

necessary cost of preserving the estate.

       38.       The Trustee reserves the right to supplement or amend this Objection as

appropriate based on information obtained during the course of the case.


       WHEREFORE, the Trustee respectfully requests that the Court sustain the Trustee’s

Objection to Health USA’s Proof of Claim (Claim No. 9), enter an order disallowing the Proof of

Claim (Claim No. 9), and grant such other and further relief as the Court deems fair, just, and

equitable.



                               NOTICE OF RESPONSE DEADLINE

       TAKE NOTICE that you have thirty (30) days, or until July 12, 2019, to file a written

Response to the Chapter 11 Trustee’s Objection to Health USA, Inc’s, Proof of Claim (Claim

No. 9) with Notice of Response Deadline with the Clerk of the U.S. Bankruptcy Court, 401 N.

Market Street, Room 167, Wichita, Kansas 67202, and send a copy to Debtor’s counsel at the

address below.

       If a Response is filed, a Hearing will be held on August 8, 2019, at 10:30 a.m. in the

Wichita Division of U.S. Bankruptcy Court located at 401 N. Market Street, Courtroom 150,

Wichita, Kansas 67202. A Hearing will not be held on this Objection unless a Response is

timely filed with the Clerk.




                                                8
                 Case 19-10359      Doc# 126     Filed 06/12/19     Page 8 of 31
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: CAH Acquisition Company #5, LLC, Debtor ~ Case No. 19-10359-11 (REN)
Chapter 11 Trustee’s Objection to Health USA, Inc’s, Proof of Claim…
Page 9 of 9




                                                  Respectfully Submitted,

                                                  STEVENS & BRAND, LLP



                                                  By:    s/ Patricia E. Hamilton
                                                  PATRICIA E. HAMILTON, #13263
                                                  WESLEY F. SMITH, #18517
                                                  917 S.W. Topeka Boulevard
                                                  Topeka, Kansas 66612
                                                  Telephone ~ (785) 408-8000
                                                  Facsimile ~ (785) 408-8003
                                                  E-Mail ~ WSmith@StevensBrand.com
                                                  E Mail ~ PHamilton@StevensBrand.com
                                                  Counsel for Chapter 11 Trustee Brent King




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of June, 2019, a true and correct copy of the above
and foregoing Trustee’s Objection to Health USA’s Proof of Claim (Claim No. 9) with
Notice of Response Deadline was electronically filed with the U.S. Bankruptcy Court, District
of Kansas, was sent by electronic mail to all parties receiving notices electronically via the
Court’s CM/ECF noticing system, and was sent by first-class U.S. Mail, postage prepaid, to the
following:

        Health USA, Inc.                                Health USA, Inc.
        1700 Swift Street                               151 Bethany Drive
        North Kansas City, MO 66416                     Manhattan, KS 66503

        Health USA, Inc.                                Health USA, Inc.
        11816 Inwood Road, #3032                        539 W. Commerce Street, #678
        Dallas, TX 75244                                Dallas, TX 75208


                                                    s/ Patricia E. Hamilton
                                                  PATRICIA E. HAMILTON, #13263




                                                      9
                 Case 19-10359          Doc# 126       Filed 06/12/19         Page 9 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 10 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 11 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 12 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 13 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 14 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 15 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 16 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 17 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 18 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 19 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 20 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 21 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 22 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 23 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 24 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 25 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 26 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 27 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 28 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 29 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 30 of 31
Case 19-10359   Doc# 126   Filed 06/12/19   Page 31 of 31
